Matter of Crump (Commissioner of Labor) (2020 NY Slip Op 02342)





Matter of Crump (Commissioner of Labor)


2020 NY Slip Op 02342


Decided on April 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 23, 2020

528961

[*1]In the Matter of the Claim of Gary Crump, Appellant. Commissioner of Labor, Respondent.

Calendar Date: March 20, 2020

Before: Egan Jr., J.P., Clark, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Gary Crump, New York City, appellant pro se.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 2018, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Egan Jr., J.P., Clark, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the decision is affirmed, without costs.